Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.

In claim 3-6, 11 the terms “functionality split” in claims 3-4, “transmitter-transparent relay mode and a receiver-transparent relay mode” in claims 5, and “mode instruction” in claims 11, are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 15-18, 23 are rejected for similar reasons as stated above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being anticipated by Miyamoto US 20140348055
1. A method of wireless communication at a remote unit, comprising: 
receiving, from a first wireless device, a first signal (Hoymann: [0065-0066, 0075] – fig. 8, step 810, the RN receives first unicast transmission signals, e.g., by means of a receiver such as the receiver 620 of FIG. 6); 
determining a mode of operation for processing the first signal (Hoymann: [0075]- The received control data may be used for various purposes, such as scheduling unicast transmissions by the RN. In some scenarios, the RN may use the received control data as a basis for determining that the third subframe is configured to be used for a multicast transmission by the donor base station, e.g., is configured as a MBSFN subframe of the donor base station. In some scenarios, the RN may use the received control data as a basis for determining that the third subframe is actually used by the donor base station for a multicast transmission, e.g., for a MBSFN transmission. The RN may then use this information for controlling switching between an operating mode for the relaying of unicast transmissions according to the process of FIG. 8 and an operating mode for the relaying of multicast transmissions according to the process of FIG. 9); 
processing the first signal based on the mode of operation to generate a second signal (Hoymann: [abstract] to decode the first unicast transmission signals to obtain unicast data, and to forward the decoded unicast data by sending second unicast transmission signals in a second subframe of the subframes); and 
transmitting the second signal to a second wireless device (Hoymann: [0068, 0075] At step 830, the RN forwards the decoded unicast data by sending second unicast transmission signals).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Miyamoto US 20210344381.

1. A method of wireless communication at a remote unit, comprising: 
receiving, from a first wireless device, a first signal (Miyamoto: [0043] - fig. 2, unit S001 - The signal switching unit 13 receives the signal data); 
determining a mode of operation for processing the first signal (Miyamoto: [0043-0045] fig. 2, unit S002-S011 - When the functional splitting point corresponding to the identified radio device 30 is the functional splitting point); 
processing the first signal based on the mode of operation to generate a second signal (Miyamoto: [0043-0045] fig. 2, unit S003-S014 - the signal switching unit 13 performs switching such that the second signal combination unit 12b is used); and 
transmitting the second signal to a second wireless device (Miyamoto: [0043-0045] fig. 2, unit S004-S015 - The second signal combination unit 12b transmits the combined signal data to the radio control apparatus 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatendable over Miyamoto further in view of Hoymann

2. The method of claim 1, wherein determining the mode of operation comprises selecting a mode from a relaying mode and a repeating mode (Hoymann: fig. 8-9, abstract, [0068, 0075]) in order to implement a hybrid Decode-and-Forward and Amplify-and-Forward relaying operation.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Miyamoto’ invention in order to implement a hybrid Decode-and-Forward and Amplify-and-Forward relaying operation ([abstract]), as taught by Hoymann.

3. The method of claim 1, wherein determining the mode of operation comprises determining a functionality split for processing the first signal (Miyamoto: [0043-0045] fig. 2, S002-S011).

4. The method of claim 1, wherein determining the mode of operation comprises determining a functionality split for generating the second signal (Miyamoto: [0043-0045] fig. 2, S002-S011).

5. The method of claim 1, wherein determining the mode of operation comprises selecting a mode from a transmitter-transparent relay mode and a receiver-transparent relay mode (Hoymann: fig. 6, 8-9 [0061]).

6. The method of claim 5, wherein the mode of operation is determined based on whether the first wireless device is a base station or based on whether the second wireless device is a base station (Hoymann: fig. 6, 8-9 [0061]).

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto-Hoymann further in view of Hu US 20190281644

7. The method of claim 1, wherein the mode of operation is determined based on a quality of service requirement associated with the first signal or the second signal (Hu: fig. 12 [0115-0121]) in order to configure five relay modes to achieve high reliability and low latency at the same time within the communication network.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Miyamoto’ invention in order to configure five relay modes to achieve high reliability and low latency at the same time within the communication network ([0115]), as taught by Hu

8. The method of claim 1, wherein the mode of operation is determined based on a first channel quality associated with a communication link between the remote unit and the first wireless or a second channel quality associated with communication link between the remote unit and the second wireless device (Hu: fig. 12 [0115-0121]).

9. The method of claim 1, wherein the mode of operation is determined based on whether the first signal is a data channel or a control channel (Hoymann: [0065-0066, 0075]).

10. The method of claim 1, further comprising receiving a mode configuration from a control entity, wherein the mode of operation is determined based on the mode configuration (Hoymann: [0065-0066, 0075]).

11. The method of claim 1, wherein the first signal comprises mode instructions and wherein the mode of operation is determined based on the mode instructions (Hoymann: fig. 2-3, [0065-0066, 0075]).

Regarding claims 12-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-11, where the difference used is a “non-transitory computer-readable storage medium” and “Apparatus” the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415